Exhibit 10.1

AMENDMENT NO. 1, dated as of April 5, 2007 (this “Amendment No. 1”), to the
Credit Agreement dated as of November 30, 2006 (the “Credit Agreement”), among
SHUFFLE MASTER, INC. (the “Borrower”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as
a Lender, the other Lenders party thereto from time to time, DEUTSCHE BANK TRUST
COMPANY AMERICAS, as administrative agent (the “Administrative Agent”) DEUTSCHE
BANK SECURITIES INC. and WELLS FARGO BANK, N.A., as joint lead arrangers and
book managers and WELLS FARGO BANK, N.A., as syndication agent.

A.            Pursuant to the Credit Agreement, the Lenders have extended credit
to the Borrower pursuant to the terms and subject to the conditions set forth
therein.

B.            The Borrower has requested that the Required Lenders agree,
subject to the conditions and terms set forth in this Amendment No. 1, to amend
the Credit Agreement, as set forth below.

C.            The Required Lenders are willing to amend the Credit Agreement
pursuant to the terms and subject to the conditions set forth herein.

D.            Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1.           Waiver and Consent.  Subject to Section 4 of this
Amendment, the Required Lenders hereby waive any Default or Event of Default
resulting from or relating in any respect to (i) the Agreed Adjustments (as
defined below); (ii) any failure to deliver any financial statements for annual
or quarterly accounting periods ended on October 31, 2006 or January 31, 2007
when or as required (other than as required by the amendment to Section 9.01(a)
set forth in Section 2 of this Amendment No. 1); and (iii) any failure to comply
with any obligation that became required to be performed or observed under any
of such provisions by reason of the occurrence of any such Default or Event of
Default, including, without limitation, any Default or Event of Default arising
under the provisions of Sections 9.01(a), 9.01(e)(i) and the penultimate
sentence of the second paragraph of the definition of “Applicable Margin” of the
Credit Agreement and any related or substantially comparable provision of any
Credit Document.

SECTION 2.           Amendments to the Credit Agreement.


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY REPORTED OR CERTIFIED AT
ANY TIME BY THE BORROWER PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT, SOLELY
FOR PURPOSES OF DETERMINING APPLICABLE MARGIN AND COMMITMENT COMMISSION
PERCENTAGE UNDER THE CREDIT AGREEMENT, THE TOTAL LEVERAGE RATIO SHALL BE DEEMED
TO BE 3.8X FOR ALL PERIODS ENDED ON OR PRIOR TO JANUARY 31, 2007; PROVIDED THAT
THIS PROVISION SHALL CEASE TO APPLY UPON THE EARLIER TO OCCUR OF MAY 31, 2007
AND THE DELIVERY TO THE LENDERS OF FINANCIAL STATEMENTS OF THE BORROWER FOR THE
QUARTERLY ACCOUNTING PERIOD ENDED JANUARY 31, 2007.


--------------------------------------------------------------------------------



(B)           SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO ADD THE
FOLLOWING DEFINITION:  “AGREED ADJUSTMENTS” SHALL MEAN ADJUSTMENTS HAVING THE
EFFECT OF REDUCING CONSOLIDATED NET INCOME BY NOT MORE THAN $3,000,000 ARISING
OUT OF THE RE-AUDIT, REVISION OR RESTATEMENT OF ANY FINANCIAL STATEMENT FOR THE
ANNUAL OR QUARTERLY ACCOUNTING PERIODS ENDED ON OCTOBER 31, 2006 DELIVERED TO
THE ADMINISTRATIVE AGENT OR ANY LENDER BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY MISSTATEMENT THEREIN OR IN ANY
CERTIFICATE, REPRESENTATION OR WARRANTY RELATING THERETO AND ANY ERROR, DEFECT
OR DEFICIENCY IN ACCOUNTING PROCEDURES OR IN THE APPLICATION OF ACCOUNTING
PRINCIPLES REFLECTED THEREBY OR RELATING THERETO).


(C)           THE FIRST SENTENCE OF THE DEFINITION OF “CONSOLIDATED EBITDA” IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO REMOVE THE WORD “AND”
PRIOR TO CLAUSE (VI) OF SUCH SENTENCE AND TO ADD AT THE END OF SUCH SENTENCE THE
FOLLOWING: “, AND (VII) AGREED ADJUSTMENTS”


(D)           SECTION 9.01(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO
INCLUDE THE FOLLOWING AT THE END OF CLAUSE (A):

“NOTWITHSTANDING THE REQUIREMENTS OF THIS SECTION 9.01(A), WITH RESPECT TO THE
QUARTERLY ACCOUNTING PERIOD ENDED JANUARY 31, 2007, THE BORROWER SHALL FURNISH
SUCH INFORMATION REQUIRED BY CLAUSES (I), (II) AND (III) ABOVE BY MAY 31, 2007.”

SECTION 3.           Representations and Warranties.  The Borrower represents
and warrants to the Administrative Agent and to each of the Lenders that:


(A)           THIS AMENDMENT NO. 1 HAS BEEN DULY EXECUTED AND DELIVERED BY THE
BORROWER AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW).


(B)           AFTER GIVING EFFECT TO THIS AMENDMENT NO. 1, THE REPRESENTATIONS
AND WARRANTIES OF EACH CREDIT PARTY SET FORTH IN THE CREDIT DOCUMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE AMENDMENT NO. 1 EFFECTIVE
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE
TO AN EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


(C)           IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT NO. 1, NO
DEFAULT OR  EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

SECTION 4.           Conditions to Effectiveness.  This Amendment No. 1 shall
become effective on the date (the “Amendment No. 1 Effective Date”) on which
each of the following conditions is satisfied:

2


--------------------------------------------------------------------------------



(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
THE REQUIRED LENDERS, THE BORROWER AND THE GUARANTORS, A COUNTERPART OF THIS
AMENDMENT NO. 1 SIGNED ON BEHALF OF SUCH PARTY;


(B)           ALL CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN IN
CONNECTION WITH THIS AMENDMENT NO. 1 AND ALL DOCUMENTS INCIDENTAL THERETO,
WHETHER OR NOT REFERRED TO HEREIN, SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT;


(C)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 3 OF THIS AMENDMENT
NO. 1 SHALL BE TRUE AND CORRECT; AND


(D)           THE BORROWER SHALL HAVE PAID ALL REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES (INCLUDING THE EXPENSES OF CAHILL GORDON & REINDEL LLP) OF THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 13.01 OF THE CREDIT AGREEMENT, TO THE
EXTENT SO DEMANDED BY THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE HEREOF
(WITHOUT LIMITATION OR PREJUDICE TO THE RIGHT OF THE ADMINISTRATIVE AGENT TO
MAKE ANY FUTURE DEMAND).

Upon satisfaction of the conditions precedent set forth above, the
Administrative Agent shall promptly notify the Borrower and the Lenders of its
determination that this Amendment No. 1 has become effective, which
determination shall, absent manifest error, be conclusive and binding on the
Borrower and the Required Lenders for all purposes.

SECTION 5.           Credit Agreement.  Except as expressly set forth herein,
this Amendment No. 1 shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Borrower or any other Credit Party under
the Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Credit Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle the Borrower
to any future consent to, or waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Credit Document in similar or different
circumstances.  After the Amendment No. 1 Effective Date, any reference to the
Credit Agreement shall mean the Credit Agreement as modified hereby, provided
that any reference in the Credit Agreement to the date of the Credit Agreement,
as modified hereby, shall in all instances remain as of November 30, 2006, and
references in the Credit Agreement to “the date hereof” and “the date of this
Agreement,” and phrases of similar import, shall in all instances be and
continue to refer to November 30, 2006, and not the date of this Amendment No.
1.  This Amendment No. 1 shall constitute a “Credit Document” for all purposes
of the Credit Agreement and the other Credit Documents.

SECTION 6.           Governing Law.  THIS AMENDMENT NO. 1 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AMENDMENT NO. 1 MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW

3


--------------------------------------------------------------------------------


YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AMENDMENT NO. 1, THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.

SECTION 7.           Counterparts.  This Amendment No. 1 may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.  A set
of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.

SECTION 8.           Headings.  The headings of the several sections and
subsections of this Amendment No. 1 are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Amendment No. 1.

SECTION 9.           Severability.  Any provision of this Amendment No. 1 held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

SHUFFLE MASTER, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard Baldwin

 

 

Name:  Richard Baldwin

 

 

Title:  CFO

 

 

 

 

 

 

 

SHUFFLE MASTER INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

Name:  Mark L. Yoseloff

 

 

Title:  CEO

 

 

 

 

 

 

 

SHUFFLE UP PRODUCTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

Name:  Mark L. Yoseloff

 

 

Title:  CEO

 

S-1


--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as Administrative Agent

 

 

 

 

 

By:

/s/  Alexander B. V. Johnson

 

 

Name:  Alexander B. V. Johnson

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

/s/  Joanna Soliman

 

 

Name:  Joanna Soliman

 

 

Title:  Assistant Vice President

 

S-2


--------------------------------------------------------------------------------


 

To Approve Amendment No. 1:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

 

By:

/s/  Alexander B. V. Johnson

 

Name:  Alexander B. V. Johnson

 

Title:  Managing Director

 

 

 

 

 

By:

/s/  Joanna Soliman

 

Name:  Joanna Soliman

 

Title:  Assistant Vice President

 

 

S-3


--------------------------------------------------------------------------------


 

To Approve Amendment No. 1:

 

 

Wells Fargo Bank, N.A., as a Lender

 

 

By:

/s/ Virginia S. Christenson

 

Name: Virginia S. Christenson

Title: Vice President/Senior Relationship Manager

 

 

Amalgamated Bank, as a Lender

 

 

By:

/s/ J. Bruce Meredith

 

Name: J. Bruce Meredith

Title: Senior Vice President

 

S-4


--------------------------------------------------------------------------------